139 F.3d 904
81 A.F.T.R.2d 98-1100
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lucinda GARCIA-JIMENEZ, a/k/a Lucinda Gracia-Jimenez, a/k/aLucinda Jimenez, Plaintiff-Appellant,v.Waren C. WILLIAMS, Defendant-Appellee.
No. 97-55133.D.C. No. CV-95-03651-LGB.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 23, 1998.Submitted February 9, 1998.**

Appeal from the United States District Court for the Central District of California Lourdes G. Baird, District Judge, Presiding.
Before PREGERSON, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Lucinda Gracia-Jimenez appeals pro se the district court's dismissal with prejudice of her second amended complaint seeking damages against Waren C. Williams, an employee of the Internal Revenue Service.  We affirm.1


3
Because Gracia-Jimenez's allegations relate solely to acts Williams committed within the scope of his duties as an Internal Revenue Service officer, her suit is in reality against the United States and is barred by sovereign immunity absent statutory consent.  See Gilbert v. DaGrossa, 756 F.2d 1455, 1458 (9th Cir.1985).  Gracia-Jimenez has not demonstrated that her claims are within the scope of the United States' waiver of sovereign immunity.  Accordingly, the district court properly dismissed Gracia-Jimenez's action.


4
Gracia-Jimenez contends that the district court should have allowed her to amend her original complaint before dismissing it.  The record establishes that the district court dismissed her original complaint without prejudice, gave her notice of the original complaint's deficiencies, and granted her leave to file an amended complaint.  Nothing further is required.  See Karim-Panahi v. Los Angeles Police Dep't, 839 F.2d 621, 623-24 (9th Cir.1988).


5
The district court did not abuse its discretion by denying Gracia-Jimenez's motion for appointment of counsel.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).


6
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We may affirm on any basis supported by the record.  See Papike v. Tambrands, Inc., 107 F.3d 737, 744 (9th Cir.), cert. denied, --- U.S. ----, 118 S.Ct. 166, 139 L.Ed.2d 110 (1997)